Citation Nr: 1332532	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-00 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the Veteran's paper claim file and electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).

In March 2009, the Veteran filed an application for benefits that included a claim for service connection for a nervous condition.  In the April 2009 decision, the RO denied entitlement to service connection for a psychiatric disability, which was characterized as schizoaffective disorder, manic episode.  In a July 2009 statement, the Veteran indicated that his service connection claim should include posttraumatic stress disorder (PTSD).  In the February 2010 decision, the RO denied entitlement to service connection specifically for PTSD.  

The scope of a service connection claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the Veteran's statements and the information in VA treatment records, he is making a single claim for service connection for a psychiatric disability that has been variously diagnosed.  Thus, although two claims were certified by the RO on appeal, the Board has recharacterized the claims as a single claim for service connection for a psychiatric disability.


REMAND

The Veteran's VA treatment records reflect that he has a history of being evaluated on one occasion at the VA outpatient clinic in Mayaguez, Puerto Rico.  This is said to have occurred in approximately 1994.  No VA treatment records dated prior to 2009 are of record.  The claim must be remanded for development to obtain records from the VA Medical Center (VAMC) in San Juan and its associated outpatient clinic in Mayaguez dated prior to 2009.  Development to obtain more recent treatment records should also be undertaken since the Veteran receives regular psychiatric treatment at San Juan VAMC.  

In regard to the claim for service connection, the Veteran contends that he has a psychiatric disability as a result of his active service.  The theory of entitlement is vague, but in an April 2009 statement, family member M.R. reported the Veteran's claimed in-service events that he contends led to the development of his psychiatric disability.  They include:  the hard life of his military experience, the impact of basic training, racial tensions, assaults and mistreatment by others, the effects of a defective gas mask, simulations of real war, and recovery of those injured in training.  The record also references possible combat during the Grenada conflict in 1983; however, the Veteran's personnel records document that his foreign service was in Germany and that the Grenada conflict (October 1983) took place after the Veteran's separation from service (May 1983).  The Board finds that it is necessary to also remand this claim to schedule the Veteran for a VA examination and to request an etiological opinion as to whether the Veteran's psychiatric disability had its onset during service or is otherwise related to an in-service event.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Lastly, the claims file contains documents in Spanish.  Some of the documents have been translated, but others have not.  Particularly, when the Veteran reports for VA treatment, his complaints are recorded in Spanish.  On remand, all Spanish-language documents that have not yet been translated should be translated to English.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain the Veteran's VA treatment records for the periods prior to 2009 and since January 2013.  Specifically, the record of any psychiatric evaluation of the Veteran at the Mayaguez VA outpatient clinic in approximately 1994 should be obtained.  The request should include a search of non-digital and/or retired records.

2.  Then, the RO or AMC should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  The claim folder and any pertinent evidence in Virtual VA or VBMS that is not contained in the claim folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all acquired psychiatric disorders present during the period of the claim and specifically address whether the Veteran meets the criteria for a diagnosis of PTSD.  With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  The RO or the AMC should arrange for any untranslated Spanish documents to be translated to English.

5.  Then, the RO or the AMC should adjudicate the claim for service connection for a psychiatric disability.  If the benefit sought is not granted to the Veteran's satisfaction, furnish the Veteran with a supplemental statement of the case and afford him the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

